Citation Nr: 9901015	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for hearing loss in the 
right ear currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Don Hayden, Counsel





INTRODUCTION

The veteran, who served on active duty from August 1973 to 
August 1976, has appealed a February 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied an increased rating for 
hearing loss in the right ear.  By the same rating decision, 
service-connection for tinnitus was denied.  However, that 
issue has not yet been appealed. 


CONTENTIONS OF APPELLANT ON APPEAL

In essence, it is contended by and on behalf of the veteran 
that hearing loss in the right ear is sufficiently disabling 
to warrant a higher rating.  Specifically, the veteran says 
that he is deaf in the right ear and that he has problems 
hearing when someone on his right side is speaking.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
hearing loss in the right ear.  


FINDINGS OF FACT

1.  All pertinent evidence to for an equitable disposition of 
the claim for an increased rating for hearing loss in the 
right ear is of record.  


2.  The average pure tone air conduction threshold at 1,000, 
2,000, 3,000 and 4,000 Hertz is 110 decibels in the right 
ear; and at most 32 decibels in the left ear.  Discrimination 
ability is 0 percent in the right ear and at least 96 percent 
in the left ear.  

3.  Any left ear hearing loss is not service connected and 
the veteran is not totally deaf in both ears.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hearing 
loss in the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.383(a)(3), 4.14, 4.85, 4.87 Tables VI, VII, Diagnostic 
Code 6101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1997, the veteran submitted a copy of an October 1987 
audiogram at a Beltone Hearing Aid Service Center and a May 
1995 audiogram at the Kelsey-Keybold Clinic.  

The October 1987 audiogram showed the left ear pure tone air 
conduction thresholds, in decibels, to be:  




HERTZ




500
1,000
2,000
3,000
4,000
6,000
RIGHT






LEFT
20
0
0
0
0
0





The May 1995 audiogram showed the left ear pure tone air 
conduction thresholds, in decibels, to be:  




HERTZ




500
1,000
2,000
3,000
4,000
6,000
RIGHT






LEFT
15
20
20
10
20
20

VA adiological evaluations conducted in July 1995, June 1997 
and February 1998 have all shown that in the right ear, the 
average pure tone air conduction threshold at 1,000, 2,000, 
3,000 and 4,000 Hertz was 110 decibels and that 
discrimination ability was 0 percent.  Those examinations 
also showed that the average pure tone air conduction 
threshold at 1,000, 2,000, 3,000 and 4,000 Hertz was at most 
32 decibels in the left ear and that discrimination ability 
was at least 94 percent in the left ear.

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that hearing loss has increased in severity, establishing a 
well-grounded claim for an increased rating.  The VA has 
obtained what appear to be all available medical records and 
had the veteran examined.  The Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claims for increased ratings.  
38 U.S.C.A. § 5107(a).  

The [d]isability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Evaluations of hearing loss range from zero percent to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised Schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity to level XI for profound deafness. 
38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 (1997). 

The pure tone air conduction results obtained on the 
aforementioned VA examinations equate to Level XI hearing in 
the right ear.  38 C.F.R. §§ 4.85, 4.87 Table VI.  

If a claimant has service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the hearing 
in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (Aug. 29, 1997).  The 
Board is bound to follow the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

Despite the veterans essentially total deafness in his right 
ear, his auditory acuity in the nonservice-connected left ear 
is considered to be Level I.  For the degree of impairment of 
auditory acuity represented by Level XI hearing in one ear 
and Level I hearing in the other ear, a ten percent rating is 
provided by the Schedule.  38 C.F.R. §§ 4.85, 4.87 Table VII, 
Diagnostic Code 6100.  The currently assigned 10 percent 
rating represents the maximum schedular rating that can be 
assigned for service-connected hearing loss in one ear absent 
total deafness in both ears.  The veteran has not submitted 
any competent evidence that he is totally deaf in both ears.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
hearing loss.  




ORDER

An increased rating for hearing loss in the right ear is 
denied.  





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
